Citation Nr: 1607565	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  10-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to May 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran initially perfected an appeal regarding the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a back disorder and neck disorder.  In August 2013, the Board reopened and remanded the merits of the claims for further development.  In an October 2013 rating decision, the Appeals Management Center granted service connection for cervical spine degenerative joint disease/degenerative disc disease.  Thus, that issue is no longer in appellate status, and no further consideration is necessary.  The case has since been returned to the Board for appellate review for consideration of service connection for a back disorder.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  With the exception of a July 2013 appellate brief from the Veteran's representative, and VA treatment records, the Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his low back as a result of falling off a tank and while playing sports during military service and has experienced pain in his back since that time.  See Veteran's November 2013 statement.  

The Board finds that additional development is necessary before it can adjudicate the claim as there may be outstanding, relevant service treatment records.  Specifically, a December 2009 VA spine examiner noted that it appeared that the service treatment records were incomplete as there was a notation of hospitalization and a subsequent physical profile but no corresponding hospital reports.  The examiner stated that should additional service records regarding the lumbar area become available, the issue would need to be revisited.  On review, the available service records contain a Statement of Medical Examination and Duty Status regarding a cervical spine injury from playing basketball which indicates that the Veteran was hospitalized for one week in April 1973 at the 43rd Surgical Hospital.  On the May 1977 Report of Medical History, the Veteran reported that he was hospitalized at the 43rd medical hospital in 1973 after he injured his neck and back following a fall from the top of an M60 tank.  The record indicates that in August 1977, the RO sent a Request for Information for records from the April 1973 hospitalization.  However, there is no response to the request and no memorandum that the service treatment records in their entirety are unavailable.  Thus, an attempt should be made to secure any outstanding service treatment records, including any records of hospitalization.

Third, while on remand, the AOJ should ensure that all VA medical records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate repository of records, to include the relevant hospital, and request the Veteran's complete service personnel and treatment records, to include any separately held clinical records corresponding to a period of hospitalization at the 43rd Surgical Hospital in April 1973.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After any additional records are associated with the claims file, obtain an addendum opinion from the October 2013 VA examiner, or, if that examiner is unavailable, to another suitably qualified examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements.  An explanation for the opinion expressed must be provided.

The examiner must provide an opinion regarding whether it is at least as likely as not that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine manifested during service, or is otherwise causally or etiologically related to his military service, including his alleged symptoms therein and since that time.

The examiner must consider the following:  1) the Veteran's statements of in-service symptoms and symptoms since discharge, which are presumed credible, although if there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation; 2) the December 2006 private record showing complaint of left lumbar spine pain; 3)  the January 2007 private record indicating pain over the left sacroiliac joint; 4) the October 2007 MRI revealing degenerative disc disease from L3-S1 with some mild disc bulges; and 5) the December 2009 statement indicating the Veteran was treated for back pain from 1978 through 2006.

5.  Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

